326 S.W.3d 857 (2010)
Garyl SAUNDERS, Respondent,
v.
Karen GAFFEY, Appellant.
No. WD 72429.
Missouri Court of Appeals, Western District.
December 14, 2010.
Clark L. Jones, Columbia, MO, for Appellant.
Heidi Doerhoff Vollet, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JAMES EDWARD WELSH and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Karen Gaffey appeals the judgment of the Circuit Court of Boone County awarding Garyl Saunders a judgment of $2,000. Gaffey claims that the trial court's judgment was not supported by substantial evidence, was against the weight of the evidence, and erroneously declared or applied the law. We disagree and affirm in this per curiam order. A legal memorandum explaining our ruling today has been provided to the parties. Rule 84.16(b).